FOR IMMEDIATE RELEASE STIFEL REPORTS FOURTH QUARTER AND FULL-YEAR 2 20th Consecutive Year of Record Net Revenues Record 2015 Revenues & Record Pre-Tax Operating Income in Global Wealth Management Quarterly Highlights · Net revenues of $581.3 million, increased 1% compared with the year-ago quarter. · Non-GAAP net income of $40.2 million, or $0.51 per diluted common share. · Net income of $11.2 million, or $0.14 per diluted common share. · Repurchased 1.2 million shares for approximately $51.9 million.
